Title: To George Washington from Battaile Muse, 19 December 1788
From: Muse, Battaile
To: Washington, George

 

Honorable Sir.
Berkeley County [Va.] Decr 19th 1788

My being Taken Very Ill in Fauquier County on yours & Colo. Fairfaxes Business Last Month Prevented my geting Home untill the 9th of Instant at this Time not able to do much, therefore I wish to be Excused in not Complying with my Promise in Visiting you this month, as Soon as I am able I Shall Send down your accts agreeable To your request I have not received one Shilling Since I saw you, & its Very uncertain whether I shall get my own money before next march as money Cannot be Collected. I have accts To Settle with Colo. Warner Washington & Mr Lancelott Lee the 1st Day of January—I want a Coppy of their accts that is Entered in Colo. Fairfaxes Books to Ennable me To Settle with them—I Shall be Much Oblige To you To Send me a Coppy of their accts—Maybe Mr L. Lees accts is Entered in His Fathers Name or in the name of Lees Estate; those accts I must See & have Before I can go into a Settlement with those Gentlemen as I am not able To ride at this Time I beg the Favour To Forward those accts (if any) to me—To the Care of Mr Andrew Wales in Alexandria whom will Send them To me by Post—I do not Expect To be down untill next Spring, I will do Every thing in my Power for your Interest—I am, Sir your Most Obedient Hble Servant

Battaile Muse

